Name: Council Regulation (EEC) No 3050/90 of 22 October 1990 amending Commission Regulation (EEC) No 1735/90 introducing prior Community surveillance of imports of certain types of footwear originating in South Korea and Taiwan
 Type: Regulation
 Subject Matter: European Union law;  Asia and Oceania;  trade;  leather and textile industries
 Date Published: nan

 No L 292/ 1724. 10 . 90 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3050/90 of 22 October 1990 amending Commission Regulation (EEC) No 1735/90 introducing prior Community surveillance of imports of certain types of footwear originating in South Korea and Taiwan introduce prior Community surveillance of such imports . Entry of the footwear in question for free circulation in the Community should therefore be made subject to the issue of an import document to be issued by the importing Member State in accordance with the procedure laid down in Article 1 1 of Regulation (EEC) No 288/82 ' . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 2727/90 (2), and in particular Article 15 (6) thereof, Whereas on 25 July 1990, the Federal Republic of Germany pursuant to Article 15 (5) of Regulation (EEC) No 288/82,' referred Commission Regulation (EEC) No 1735/90 (') to the Council ; Whereas some Member States have experienced difficul ­ ties concerning the procedures for implementing the Community surveillance introduced by the Regulation concerned ; Whereas, under these circumstances, Article 2 of Regula ­ tion (EEC) No 1735/90 should be amended and provision should be made for Community surveillance to be carried out in accordance with the procedures set out in Article 11 of Regulation (EEC) No 288/82, Article 2 Article 2 of Regulation (EEC) No 1735/90 is replaced by : Article 2 1 . Entry of the products referred to in Article 1 for free circulation in a Member State shall be subject to presentation of an import document issued by the competent authorities of the Member State, in accor ­ dance with the procedure laid down in Article 11 of Regulation (EEC) No 288/82. 2. The import document may be used during a period of three months from the date on which it is received by the importer.' Article 3 HAS ADOPTED THIS REGULATION : Article 1 The final recital of Regulation (EEC) No 1735/90 is replaced by : 'However, since imports under these conditions threaten to cause injury to the Community producers concerned, the Commission considers it necessary to \ This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 October 1990 . For the Council The President G. DE MICHELIS (') OJ No L 35, 9 . 2. 1982, p . 1 . (2) OJ No L 262, 26. 9 . 1990, p . 11 . 0 OJ No L 161 , 27. 6 . 1990, p . 12.